Order entered July 31, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00060-CV

                                PATRICK DAUS, Appellant

                                              V.

                              MARIA DAUS, ET AL., Appellees

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-10283

                                          ORDER
        We GRANT appellant’s July 26, 2013 unopposed motion for an extension of time to file

a single reply brief. Appellant’s reply brief will be due twenty days after appellee Maria Daus

files her brief.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE